Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
The plaintiff filed her complaint in the court below for trespass, against the defendant, and prayed a verdict for $500 ; the alleged value of the property destroyed, and $500 damages.
The defendant demurred, on the ground that two causes of action were improperly united. The demurrer was sustained, from which the plaintiff appeals.
The declaration contains but one count. It simply asks for the value of the property destroyed, and for damages, which the jury had the right to give, if they thought proper. The demurrer should have been overruled.
Judgment reversed.